DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to an amendment filed 1/28/2022. As directed by the amendment, claims 1, 10-11, 22, and 24-24 were amended, and claims 4, 9, 19 and 23 were cancelled, and no new claims were added. Thus, claims 1-3, 5-8, 10-18, 20-22, and 24-25 are presently pending in this application
Claims 1, 3, 5-8, 10-12, 16-18, 22 and 25 are allowed and claims 2, 13-15, 20-21, and 24 have been cancelled based on the Examiner’s amendments below. 

Drawings
The drawings are objected to because in fig. 1A, the reference numerals “1” and “17” should be provided with a descriptive text. Reference numeral “1” in figs. 1B, 1C, 2A, 2B, 2C, 3, 4A, 4B, 4C, and 10-12, reference numeral “16” in figs. 2C and 3, and reference numeral “100” in figs. 10-12. See 37 CFR 1.83(a) and examiner note to Formed Paragraph 6.22 in MPEP section 608.02(b).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference numerals “2”, “3”, “4”, “5”, and “6”, in fig. 1A, reference numerals “7”, “8”, “9”, and “10” in fig. 1B, reference numerals “12”, “13”, “14” and “15” in fig. 1C, reference numerals “18” and “19” in fig. 2A, reference numeral “19” in fig. 2B, reference numerals “22”, “25”, “26”, and “27” in fig. 3, reference numerals “2”, “3”, “4”, “5”, and “6” in fig. 4A, reference numerals “2”, “3”, “4”, “5”, and “6” in fig. 6, and reference numerals “57”, “58”, “59” in figs. 8-9 are not mentioned in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The applicant agreed to file a replacement drawings. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with David King on 5/2/2022. 

The application has been amended as follows:

1. (currently amended) A method of modulating glandular secretions by administering acoustic shock waves to a gland of a patient, the gland is one of an ovary, a pituitary gland, an adrenal gland, a thyroid gland, a thymus, a pineal gland, a parathyroid, and a hypothalamus, the method comprises the steps of: 
            activating 
            subjecting the gland to the acoustic shock wavesto stimulate the gland to have a modulated response, wherein the modulated response is one of an adjustment in glandular secretions of hormonal release from the gland which increases low level hormonal output in the gland where the secretions are or which decreases high level hormonal output in the gland where the secretions are the normal level of the glandular secretions; and 
            wherein the emitted acoustic shock waves are low energy soft waves, the soft waves being focused or unfocused acoustic shock waves having an energy density of less than 0.4 mJ/mm2, wherein the shock waves comprise  amplitude above 0.1 MPa and rise times of the amplitude are below 100 nano-seconds with a duration of the acoustic shock waves being below 3 micro-seconds for a positive part of a cycle 


3. (currently amended) The method of claim [[2]]1, wherein the shock wave generator is acoustically coupled to the patient's skin using a coupling gel or liquid.

5. (currently amended) The method of claim 1, further comprising the step of stimulating with a sufficient amount of acoustic shock waves to cause[[s]] a release of nitric oxide.  

6. (currently amended) The method of claim 5, further comprising the step of stimulating with a sufficient amount of acoustic shock waves to cause[[s]] a release of growth factors including Vascular Endothelial Growth Factor (VEGF).  

7. (currently amended) The method of claim 6, further comprising the step of stimulating  with a sufficient amount of acoustic shock waves to cause[[s]] new blood vessels to be created increasing vascularization.

16. (currently amended) The method of claim [[4]]1, wherein the gland is an ovary.

17. (currently amended) The method of claim 16, wherein the modulated response is an increase in a hormonal release of estrogen wherein a patient was exhibiting low levels of estrogen relative to a normal level of estrogen

18. (previously presented) The method of claim 16, wherein the modulated response is a decrease in a hormonal release of estrogen wherein a patient was exhibiting high levels of estrogen relative to a normal level of estrogen

22. (currently amended) The method of claim 1, wherein the modulated response reduces panic attacks and anxiety by decreasing levels of adrenaline by the adrenal gland[[s]].

25. (currently amended) A method of modulating glandular secretions by administering acoustic shock waves to a testicle of a patient to decrease a level of testosterone within the patient, comprises the steps of: 
activating 
subjecting the gland to acoustic shock wavesto stimulate thetesticle to have a modulated response wherein the modulated response istestosterone from thetesticle which decreases high level testosterone output in thetesticle to stabilize erratic hormonal output in thetesticle where the secretions are the normal level of testosterone secretions; and 
wherein the emitted acoustic shock waves are low energy soft waves, the soft waves being focused or unfocused acoustic shock waves having an energy density of less than 0.4 mJ/mm2, wherein the shock waves comprise  amplitude above 0.1 MPa and rise times of the amplitude are below 100 nano-seconds with a duration of the acoustic shock waves being below 3 micro-seconds for a positive part of a cycle

Claims 2, 13-15, 20-21, and 24 have been cancelled. 


Response to Arguments
Applicant’s arguments, see pages 7-31 of the remarks, filed on 1/28/2022, with respect to the 112(a), (b) and 103 have been fully considered and are persuasive.  The rejections of 1, 3, 5-8, 10-12, 16-18, 22 and 25 have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Warlick (2007/0142753), Dupont (“Insulin signaling and glucose transport in the ovary and ovarian function during the ovarian cycle”), Weihs (“Shock Wave Treatment Enhances Cell Proliferation and Improves Wound Healing by ATP release-coupled Extracellular Signal-Regulated Kinases (ERK) Activation”) and Haddad (“Stimulation of prepubertal, pubertal and adult rat testis with low-intensity pulsed ultrasound”) do not specifically disclose the claimed method as presented in the claims 1, 3, 5-8, 10-12, 16-18, 22 and 25. 
Regarding claim 1, Weihs discloses a method of enhancing cell proliferation by administering acoustic shock waves to a body part, comprises the steps of activating acoustic shock waves of an acoustic shock wave generator to emit acoustic shock waves (see page 27090), subjecting the body part to acoustic shock waves to stimulate the body part to have a modulated response, wherein the modulated response is enhancing cell proliferation and metabolism (see title, page 27094, Col 1, Weihs discloses shock waves enhances cell proliferation and also increase metabolic activity of cells), wherein the emitted acoustic shock waves are focused or unfocused acoustic shockwaves (since the shock waves is applied to a specific area, it is focused, however, if in doubt, if not focused, the shock waves would be unfocused).
Haddad teaches a method of enhancing cell proliferation and metabolism (page 13, col 1) and modulating glandular secretions by administering acoustic ultrasound waves to the gland, comprises the steps of subjecting a testicles to acoustic ultrasound waves stimulating to increase testosterone (see title, page 14, and table 2).
However, both Weihs and Haddad fail to disclose a method of modulating glandular secretions by administering acoustic shock waves to a gland of a patient, the gland is one of an ovary, a pituitary gland, an adrenal gland, a thyroid gland, a thymus, a pineal gland, a parathyroid, and a hypothalamus by subjecting the gland to an acoustic shock waves having an energy density of less than 0.4 mJ/mm2, wherein the shock waves comprise  amplitude above 0.1 Mpa and rise times of the amplitude are below 100 nano-seconds with a duration of the acoustic shock waves being below 3 micro-seconds for a positive part of a cycle in order to have a modulated response wherein the modulated response is one of an adjustment in glandular secretions of hormonal release from the gland which increases low level hormonal output in the gland where the secretions are low relative to a normal level, or which decreases high level hormonal output in the  gland when the secretions are high relative to a normal level, or to stabilize erratic hormonal output in the gland to achieve a normal level of the glandular secretions. Therefore, to modify Weihs and Haddad to arrive at the claimed invention would not have been obvious and would be based upon improper hindsight reasoning.
Regarding claim 25, Weihs discloses a method of enhancing cell proliferation by administering acoustic shock waves to a body part, comprises the steps of activating acoustic shock waves of an acoustic shock wave generator to emit acoustic shock waves (see page 27090), subjecting the body part to acoustic shock waves to stimulate the body part to have a modulated response, wherein the modulated response is enhancing cell proliferation and metabolism (see title, page 27094, Col 1, Weihs discloses shock waves enhances cell proliferation and also increase metabolic activity of cells), wherein the emitted acoustic shock waves are focused or unfocused acoustic shockwaves (since the shock waves is applied to a specific area, it is focused, however, if in doubt, if not focused, the shock waves would be unfocused).
Haddad teaches a method of enhancing cell proliferation and metabolism (page 13, col 1) and modulating glandular secretions by administering acoustic ultrasound waves to the gland, comprises the steps of subjecting a testicles to acoustic ultrasound waves stimulating to increase testosterone (see title, page 14, and table 2).  
However, both Weihs and Haddad fail to disclose a method of modulating glandular secretions by administering acoustic shock waves to a testicle to decrease a level to testosterone of the patient by subjecting the testicle to an acoustic shock waves having an energy density of less than 0.4 mJ/mm2, wherein the shock waves comprise  amplitude above 0.1 Mpa and rise times of the amplitude are below 100 nano-seconds with a duration of the acoustic shock waves being below 3 micro-seconds for a positive part of a cycle. Therefore, to modify Weihs and Haddad to arrive at the claimed invention would not have been obvious and would be based upon improper hindsight reasoning.
Regarding claim 1, Warlick discloses a method of modulating glandular secretions by administering acoustic shock waves to the gland (see paragraphs 0002, 0022, 0041, 0064-0066, Warlick disclose providing shock waves to the pancreas, pancreas is a gland, Warlick further discloses in paragraph 0066 and claim 11 that the shock waves are applied to the patient pancreas to enable islets to continue to produce insulin in a normal fashion or caused the islet to produce insulin), comprises the steps of: activating acoustic shock waves of an acoustic shock wave generator (43, 42, 41, 44, see fig. 1, paragraph 0064) to emit acoustic shock waves (see paragraphs 0064-0066); subjecting the gland to acoustic shock waves stimulating the gland to have a modulated response wherein the modulated response is one of an adjustment in glandular secretions of hormonal release from the gland which increases low level hormonal output of the gland where the secretions are too low and which decreases high level hormonal output of the gland where secretions are too high to stabilizes erratic hormonal output in the gland (see paragraphs 0002, 0022, 0041, 0064-0066, Warlick discloses activating shock waves and applying shockwaves to the pancreas to promote production of insulin, pancreas is a gland, and insulin is a hormone); and wherein the emitted acoustic shock waves are low energy soft waves, the soft waves being focused or unfocused acoustic shock waves having an energy density of less than 0.4 mJ/mm^2 (see paragraph 0066, Warlick discloses that the treatment prefers unfocused shock waves, however, focused shock waves can be used, see paragraph 0069 of Warlick for energy density). 
Dupont teaches that tissue can be found in ovaries (see page 1483 of Dupont, “introduction” section). 
However, both Warlick and Dupon fail to disclose a method of modulating glandular secretions by administering acoustic shock waves to a gland of a patient, the gland is one of an ovary, a pituitary gland, an adrenal gland, a thyroid gland, a thymus, a pineal gland, a parathyroid, and a hypothalamus by subjecting the gland to an acoustic shock waves having an energy density of less than 0.4 mJ/mm2, wherein the shock waves comprise  amplitude above 0.1 Mpa and rise times of the amplitude are below 100 nano-seconds with a duration of the acoustic shock waves being below 3 micro-seconds for a positive part of a cycle in order to have a modulated response wherein the modulated response is one of an adjustment in glandular secretions of hormonal release from the gland which increases low level hormonal output in the gland where the secretions are low relative to a normal level, or which decreases high level hormonal output in the  gland when the secretions are high relative to a normal level, or to stabilize erratic hormonal output in the gland to achieve a normal level of the glandular secretions. Warlick discloses subjecting shock waves to the pancreas but nothing on utilizing the same method for other glands to modulate glandular secretions, even though Warlick discloses that the area of treatment can include other organ, Warlick did not state specifically what the other organ was for, there is no clear link that this same method can be used on other glands to increase hormonal secretions of that gland or decrease hormonal secretions of that gland, furthermore, one would not look at Dupon to state that it would have been obvious to look at ovary since there is no apparent motivation to do so from the reference Warlick. Therefore, to modify Warlick and Dupon to arrive at the claimed invention would not have been obvious and would be based upon improper hindsight reasoning.
Regarding claim 25, Warlick discloses a method of modulating glandular secretions by administering acoustic shock waves to the gland (see paragraphs 0002, 0022, 0041, 0064-0066, Warlick disclose providing shock waves to the pancreas, pancreas is a gland, Warlick further discloses in paragraph 0066 and claim 11 that the shock waves are applied to the patient pancreas to enable islets to continue to produce insulin in a normal fashion or caused the islet to produce insulin), comprises the steps of: activating acoustic shock waves of an acoustic shock wave generator (43, 42, 41, 44, see fig. 1, paragraph 0064) to emit acoustic shock waves (see paragraphs 0064-0066); subjecting the gland to acoustic shock waves stimulating the gland to have a modulated response wherein the modulated response is one of an adjustment in glandular secretions of hormonal release from the gland which decreases high level hormonal output in the gland to stabilize erratic hormonal output in the gland where the secretions are too high (see paragraphs 0002, 0022, 0041, 0064-0066, Warlick discloses activating shock waves and applying shockwaves to the pancreas to promote production of insulin, pancreas is a gland, and insulin is a hormone, depending on the user’s gland state, since Warlick discloses all the method and shock waves parameter as claimed, it is best understood that the shockwave would decrease high level of hormonal output in the gland to stabilize erratic hormonal output in the gland where the secretions are too high); and wherein the emitted acoustic shock waves are low energy soft waves, the soft waves being focused or unfocused acoustic shock waves having an energy density of less than 0.4 mJ/mm^2 (see paragraph 0066, Warlick discloses that the treatment prefers unfocused shock waves, however, focused shock waves can be used, see paragraph 0069 of Warlick for energy density). 
However, Warlick fails to disclose a method of modulating glandular secretions by administering acoustic shock waves to a testicle of a patient to decrease a level of testosterone of the patient by subjecting the testicle to an acoustic shock waves having an energy density of less than 0.4 mJ/mm2, wherein the shock waves comprise  amplitude above 0.1 Mpa and rise times of the amplitude are below 100 nano-seconds with a duration of the acoustic shock waves being below 3 micro-seconds for a positive part of a cycle in order to decrease high levels of testosterone output from the testicle to a normal level. Warlick discloses subjecting shock waves to the pancreas but nothing on utilizing the same method for the testicle to modulate glandular secretions of the testicle, even though Warlick discloses that the area of treatment can include other organ, Warlick did not state specifically what the other organ was for, there is no clear link that this same method can be used on a testicle to decrease a high level of testosterone from the testicle. Therefore, to modify Warlick to arrive at the claimed invention would not have been obvious and would be based upon improper hindsight reasoning.
Therefore, claims 1, 3, 5-8, 10-12, 16-18, 22 and 25 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Spector (2017/0196766) is cited to show a method of subjecting shock waves to the renal structures to improve kidney function. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785